OPINION — AG — THE DIRECTOR OF THE WILDLIFE OF CONSERVATION WOULD BE AUTHORIZED TO ENTER INTO A CONTRACT WITH A CORPORATION THAT OWNS AND OPERATES A GRAIN ELEVATOR FOR THE PLACING OF AN ANTENNA IN CONNECTION WITH ITS RELAY COMMUNICATIONS SYSTEM ON TOP OF THE ELEVATOR STRUCTURE OWNED BY IT, BUT THAT IT MAY NOT VALIDLY CONTRACT TO BECOME AN INSURER OF, OR AGREE TO HOLD HARMLESS, SAID CORPORATION AGAINST CLAIM ARISING OUT OF TORT OR NEGLIGENCE. CITE: 29 O.S.H. 106, 29 O.S.H. 108, 29 O.S.H. 127, 29 O.S.H. 130, ARTICLE XXIII, SECTION 6, ARTICLE XXIII, SECTION 8 (FINIS STEWART) (HOLD HARMLESS)